DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 5,  2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 14946587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 12, the closest prior art Robinson et al. (US 2008/0092912 A1), Thesing et al. (US 5,012,829), Li et al. (US 2013/0192621 A1) and Floyd et al. (US 4,411,280),  disclose almost all the essential elements recited in the claims.		However, the combination of these references fails to teach elements: “an insert section comprising a third housing, an insert connector, an annular separator, a flavor reservoir, a heating element, and a mouth end”. Furthermore, the Examiner found no additional reference that would render the claim obvious without impermissible hindsight. Modification of Robinson et al. to cure their deficiencies would defeat its intended purpose and render the device of Robinson et al. inoperable.	
Claims 2-11 and 13-20 are allowable because of dependency on claims 1 and 12 respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752